PER CURIAM.
It appearing that at the time the petitioner plead guilty and was sentenced in January 1962 for an offense committed in March 1961, he had been adjudged incompetent in April 1960, and the record containing no evidence to overcome the presumption that petitioner’s insanity continued at the time of commission of the alleged crime and the imposition of sentence.
It is the order of this court that the judgment and sentence attacked be vacated, “the plea of guilty * * * set aside and the petitioner remanded” to the custody of the sheriff of Suwannee County for further proceedings upon the indictment filed against him in accordance with the provisions of Sec. 917.01, Florida Statutes 1959, F.S.A., and the opinion of this court in Horace v. Culver, Fla., Ill So.2d 670.
ROBERTS, C. J., and TERRELL, THOMAS, THORNAL and O’CON-NELL, JJ., concur.